Title: From George Washington to Philip Van Cortlandt, 19 May 1782
From: Washington, George
To: Van Cortlandt, Philip


                        
                            sir
                             19 May 1782
                        
                        The enclosed Papers have been produced to me to prove the term of inlistment of John Chamberlayne of your
                            Regt, by these papers it appears that his time of Service expired some time since.
                        I desire you wou’d have an enquiry made into this matter & acquaint me with the result—Chamberlayne
                            has my permission to remain at home ’till the affair is determined. I am.

                        
                            P.S. Two Judicious Officer must be immediately Sent on to receive the proportion of Levies destined for
                                your Line—they will call on me for Orders.
                        

                    